Citation Nr: 0512463	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  01-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed 
hemorrhoids.  

2.  Entitlement to service connection for a claimed low back 
condition.  

3.  Entitlement to service connection for a claimed left 
shoulder condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from August 1982 to January 1983 and had 
other periods of active duty for training until 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO decisions dated in August 2001 and 
July 2002.  

The appellant offered testimony before the undersigned 
Veterans Law Judge at a videoconference hearing held in 
October 2003.  

The Board previously remanded the case for additional 
development of the record in June 2004.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The appellant is shown as likely as not to have had 
recurrent hemorrhoids that developed during service.  

3.  The currently demonstrated lumbar spine disc disease and 
arthritis are not shown to be due to any incident or event of 
the appellant's service, including her active duty for 
training.  

4.  The currently demonstrated left shoulder bursitis is not 
shown to be due to any incident or incident of the 
appellant's service, including her active duty for training.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
her current disability manifested by recurrent hemorrhoids is 
due to an injury that was incurred in service.  38 U.S.C.A 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  The appellant is not shown to have a low back disability 
due to disease or injury that was incurred in or aggravated 
by active duty for training.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2004).  

3.  The appellant is not shown to have a left shoulder 
disability due to disease or injury that was incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letters dated in June 2001 and June 2002, the RO 
informed the appellant of the medical and other evidence 
needed to substantiate her claim and of what medical or other 
evidence she was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

Further, in the September 2001 and October 2002 Statements of 
the Case, and December 2001 Supplemental Statement of the 
Case, she and her representative have been notified of the 
evidence needed to establish the benefits sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence via the 
documents noted above.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the appellant was accorded VA 
examinations that were completed in June 2004 and July 2004.  

Neither the appellant nor her representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the appellant in substantiating her claim.  


Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Hemorrhoids

In May 2002, the appellant filed her claim of service 
connection for hemorrhoids.  In a July 2002 statement in 
support of claim, the appellant reported treatment for 
hemorrhoids while on active duty for training.  

As noted previously, the appellant served on active duty from 
August 1982 to January 1983.  A review of the service medical 
records reflects no complaint, treatment or diagnosis of 
hemorrhoids.  

It is noted that the appellant filed a claim of service 
connection for a right lower leg disorder in May 1983.  On VA 
examination in August 1983, the examiner noted a negative 
examination of the genitourinary system.  

In a January 1985 statement in support of claim, the 
appellant noted that she had received treatment at a VA 
Outpatient Medical Clinic for a right leg condition from 
October to November 1985.  

In February 1985, the RO requested medical records from the 
VA Medical Center (VAMC).  It is noted that the request for 
information was not limited to the appellant's claimed right 
leg disability.  

There are no complaints, clinical findings or evidence of 
treatment for hemorrhoids found in a March 1985 report of VA 
examination or in VA records dated from October 1984 to March 
1985.  

In March 1986, the RO made an additional request for medical 
records from the VAMC for a one-year period.  

In a May 1987 US Army Health clinical record, the appellant 
complained of having inflamed hemorrhoids.  It was noted that 
the veteran had a history of hemorroids but no reported 
problems since November 1986.  In a May 1987 statement of 
medical examination and duty status, the appellant was noted 
to be on a period of active duty for training.  

In April 1988, a VA examination of the genitourinary system 
was deferred.  

In June 1994 statement in support of claim, the appellant 
described the nature of her service-related right leg injury.  
The appellant was working a warehouse detail that involved 
moving refrigerators when her right leg was pinned.  The 
appellant noted no hemorrhoid complications in relation to 
active duty training work detail.  

The VA medical records dated from June 1994 to July 2002 
reflect physical therapy and other treatment for the 
appellant's service-connected right lower extremity 
disability and non-service connected left foot and low back 
pain conditions.  The appellant was also treated for pelvic 
inflammatory disease.  

The Board notes that the first documented complaint of 
hemorrhoids appears in an October 2002 gastroenterology 
report.  The appellant was seen for a colon cancer evaluation 
based on a family history of colon cancer.  She complained of 
bleeding and large hemorrhoids that bled occasionally with 
passing bowel movements.  The examiner noted history of colon 
cancer and rectal bleeding.  

In a November 2001 women's health service report, the 
examiner noted no hemorrhoids or skin tags.  In a March 2002 
telephone contact, it appears that the appellant had 
undergone a hemorrhoidectomy with follow up appointment 
scheduled in April 2002.  In April 2002, the appellant 
complained of pain and bleeding from sutures due to the 
hemorrhoidectomy.  

In the appellant's private treatment records dated from 1998 
to 2000, it was noted that the appellant was restricted from 
lifting more than 10 pounds and overhead lifting due to 
problems in her neck and left arm.  

The appellant reported having low back pain, but there was no 
indication that she had any complaints of hemorrhoids or 
genitourinary involvement. The appellant denied having any 
stomach problems or any history of ulcers.   

On VA examination in June 2002, the appellant specifically 
denied any thyroid, pulmonary, cardiac, heptorenal, 
genitourinary, gastrointestinal, cancer, stroke, 
hypertension, coagulation, skin or diabetic problems.  
Multiple hemorrhoid surgeries were noted in the appellant's 
past medical history.  

On VA examination in July 2002, the appellant reported 
numerous visits to sick call for hemorrhoid problems while on 
active duty.  She reported having hemorrhoidectomies in 1985 
at a VAMC and in 1988 at another Hospital.  

The appellant reported having a hemorrhoidectomy at a VAMC in 
March 2002.  She stated that she had had hemorrhoid problems 
since active duty that involved numerous episodes of rectal 
bleeding, itching and pain.  The appellant reported no rectal 
bleeding since the March 2002 hemorrhoidectomy.  

Her sphincter control was found to be within normal limits.  
There was no fecal leakage or involuntary bowel movements.  
The appellant denied the need for pads.  There was no 
bleeding or thrombosis of hemorrhoids observed on 
examination.  

The appellant's current treatment for hemorrhoids consisted 
of rectal suppositories, sitz baths, Senokot, and Colace.  
There were no signs of anemia, fissures, bleeding or 
hemorrhoids noted on physical examination and anoscopy.  The 
examiner's diagnosis was that of status post 
hemorrhoidectomy.  

In October 2003, the appellant testified at a hearing.  She 
stated that her hemorrhoid condition had its onset during 
active duty.  She reported being placed on soft foot 
restrictions and suppositories.  After service, the appellant 
reported a continuity of hemorrhoid symptoms for which she 
underwent five hermorrhoidectomies at VA facilities.  

On VA examination in July 2004, the examiner noted the lack 
of medical evidence documenting the appellant's claimed 
hemorrhoids during active duty in 1982 or her initial 
treatment for hemorrhoidectomy in 1985 at a VAMC.  

Based on the appellant's narrative history, the examiner 
reported the development of progressive hemorrhoid problems 
since service.  The appellant noted episodic pain that lasted 
three to 5 days with symptoms present for a year.  

On physical examination, there was no evidence of colostomy, 
fecal leakage, fissures or systemic signs of anemia.  The 
rectal and anal lumen were normal.  External hemorrhoids were 
present in the left anterior and posterior regions, about 
each about 4-5 and 5-6 millimeters (mm) in size.  

An anoscopy confirmed the presence of a 3-4 mm internal 
hemorrhoid in the right anterior position.  The examiner's 
diagnosis was that of internal and external hemorrhoids, 
recurrent after several operative procedures with no evidence 
of stool consistency or frequency to indicate specific 
factors that would account for the appellant's process.  

The appellant denied any heavy lifting at the present time 
due to her musculoskeletal conditions.  She also denied 
straining at stool and did not have any chronic pulmonary or 
other conditions that would predispose her to hemorrhoids.  
The appellant denied the presence of cystocele or other 
evidence of pelvic floor relaxation syndrome that could be 
contributory.  

The examiner opined that there was "no clear etiology for 
her recurring hemorrhoids after therapy."  

The examiner opined that, with regarding to the onset of her 
hemorrhoids, there was no evidence to corroborate her 
narrative history that the hemorrhoids began during a period 
of active duty.  The examiner noted that the record lacked 
evidence of the nature and extent of treatment for her 
hemorrhoids.  

The examiner opined that hemorrhoids "[were] known to be 
associated with heavy lifting or straining" such as the 
appellant described moving refrigerators in service.  

The examiner added that, despite limited documentation in the 
file to substantiate the appellant's claims, this was a 
reasonable and sufficient rationale to explain the 
appellant's hemorrhoids were initiated during active duty 
training.  

The Board notes that, while the record lacks evidence of 
hemorrhoidectomy in 1982 or 1983, the appellant is competent 
to testify to her in-service injuries from heavy lifting.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993) (where the 
issue is factual in nature, such as whether an incident or 
injury occurred during service, lay evidence is competent; 
only evidence proceeding from a medically authoritative 
source is competent on medical questions).  

Further, the appellant has testified that she has had 
hemorrhoid problems since her initial active duty for 
training that required several surgical procedures.  There is 
evidence of a history of recurrent hemorrhoids found in a May 
1987 medical record which dates the appellant's hemorrhoid 
condition to 1986.  

On recent VA examination, the examiner opined that, although 
there was limited documentation in the appellant's file to 
substantiate her claims, the association of her reported 
onset of hemorrhoids with the type of activity that occurred 
at the time could be responsible for the development of a 
recurrent hemorrhoids condition.  

Given the nature of the evidence, the Board finds the record 
to be in relative equipoise in showing that the appellant as 
likely as not developed recurrent hemorrhoids due to an 
injury in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for recurrent hemorrhoids is 
warranted.  


Low Back and Left Shoulder Conditions

The appellant contends that service connection for low back 
and left shoulder conditions is warranted based on injuries 
sustained during her active duty for training.  

Specifically, the appellant has attributed her left shoulder 
condition to nonspecific injuries sustained during physical 
training on an obstacle course and her low back condition to 
an incident while moving refrigerators on a work detail.  

In this case, the Board reviewed the service medical records 
dated from 1982.  In a September 1982 entry, the appellant 
complained of having had left shoulder pain of unknown 
etiology.  It was noted that she was put on an obstacle 
course but suffered no specific trauma.  

On examination, the left shoulder was very tender to 
palpation over the area of the left middle trapezius and 
rhomboid.  Pain was noted on all motions with no radiation 
into the fingers.  The examiner's assessment was that of 
myositis of the left rhomboid versus middle trapezius.  It 
appears that the appellant was treated with ice and pain 
medications.  

In another September 1982 entry, the appellant was noted to 
have dorsal asymmetry, left side greater than the right.  The 
spine was noted to be within normal limits.  Tenderness and 
swelling were noted on the left intra scapular area with 
palpable spasms.  The examiner's assessment was that of acute 
muscle strain of the left rhomboid.  

In a December 1982 entry, the appellant complained of having 
right-sided pain in the legs and back.  The appellant was 
placed on light duty and provided medications for body aches.  
On examination, muscle spasm and tenderness were observed on 
movement of the back.  

In VA medical reports dated in August 1983 and March 1985, 
there were no complaints or findings regarding any low back 
or left shoulder condition.  

Likewise, VA treatment records dated from October 1984 to 
March 1985 and July 1994 reflect no complaints or findings 
for any low back or left shoulder condition. 

On VA examination in April 1988, the examiner noted good 
upper and lower extremity strength.  The examiner diagnosed 
the appellant with recurrent hematoma with residual 
tenderness of the right calf, but there were no findings 
regarding a low back or left shoulder condition.  

A review of private medical records dated from 1998 and 2000 
reflect treatment for left sided cervical pain and lumbar 
pain following a fall on steps in November 1998.  

In a letter dated in December 1998, the appellant was noted 
to have had a prior low back injury in April 1998 that 
required physical therapy and injections in her back.  She 
was told that she had three degenerated discs that caused her 
low back pain.  

The examiner noted that the appellant's left shoulder and arm 
symptoms were related to a probable stretch injury to the 
brachial plexus or the left cervical nerve roots.  

In August 2000, the appellant had physical therapy treatment 
for cervical, lumbar and left shoulder pain.  The appellant 
had a significant past medical history of multiple injuries 
to the neck, low back and left shoulder in the last 15 years. 
It was noted that she had a military injury to the right 
calf, an on-the-job injury involving the neck 5 years ago, 
and a motor vehicle accident in 1998.  

The VA records dated in 2000 and 2001 reflect treatment for 
pain in the lower back and neck.  In an October 2000 
neurosurgery consultation report, a magnetic resonance 
imaging (MRI) scan showed mild to moderate degenerative 
disease in the lumbar spine.  She also had a large C5-6 disk 
with no symptoms of myelopathy.  

In a November 2000 women's health services note, the 
appellant referred to pain in the spine and left hip area 
that had occurred since 1998 when she had a fall.  The 
appellant was issued a TENS unit and heating pad for back 
pain.  

In January 2001, the appellant still complained of having 
pain in the low back and hip with history of service-
connected pain in the right calf.  The examiner's diagnosis 
was that of chronic pain syndrome.  

On VA peripheral nerves examination in June 2002, the 
appellant reported a history of back and neck trauma that 
began in August 1982 when she injured herself on an obstacle 
course in service.  A few months later, she reportedly 
sustained further injury when a refrigerator fell on her 
right leg.  

In 1998, the appellant reported injuring her low back in a 
car accident.  In May 2000, the appellant reported falling 
down a flight of stairs, causing further injury to her neck.  

At the time, the appellant underwent an MRI that revealed 
mild degenerative joint disease of the lumbar spine with and 
disc herniation at L5-S1.  MRI of the cervical spine revealed 
disc herniation at C5-C6.  

The examiner acknowledged the appellant's complaints of 
chronic cervical pain radiating to both shoulders and chronic 
lumbosacral pain.  The examiner opined that it was 
"impossible to know if the changes that [seen] by MRI in the 
cervical spine area [were] related to her initial injury in 
August 1982 or the subsequent car injury in 1998 or they are 
totally independent of an acute traumatic injury."  

The examiner concluded that, while the appellant reported 
chronic cervical pain since 1982, the records "appear[ed] to 
show that most of her evaluations for cervical pain occurred, 
beginning in 1998, so it [was] unlikely that it [was] related 
to the original injury."  

In October 2003, the appellant testified that she injured her 
neck and back on an obstacle course during basic training.  
She also reported further injury to her neck and back when a 
refrigerator fell on her right leg during a work detail on 
active duty.  

The appellant noted that she had had no surgery on her neck 
or low back.  She reported only receiving private medical 
treatment for her left shoulder muscle tightness.  

Pursuant to the Board's June 2004 remand, the appellant was 
examined for VA purpose in June 2004.  The examiner reviewed 
the appellant's claims file and noted in-service injuries 
sustained during active duty between August 1982 and January 
1983.  

The appellant reported having had low back and left shoulder 
problems since active duty and clinical notes from her 
service medical records document a low back strain and left 
shoulder muscle strain.  It was noted in the records that the 
appellant recovered uneventfully from the muscle strain.  

On examination of the left shoulder, the appellant had full 
forward flexion, external rotation and abduction.  She was 
nontender to rotation.  She had negative Neer's and Hawkins 
test.  Her muscle strength was 5/5 at the biceps, triceps, 
wrist extensors, wrist flexors and deltoid, bilaterally.  

The appellant was tender to palpation at the middle region of 
the scapulothroacic articulation with no crepitus on range of 
motion.  Repetitive motion did not bring increased pain, 
incoordination or fatigue.  The X-ray studies showed a 
slightly high riding humerus but no evidence of arthritis or 
joint narrowing.  

On examination of the lower back, the appellant had 70 
degrees of forward flexion limited by hamstring tightness.  
The appellant could lateral bend to 20 degrees, lacking 15 
degrees due to inflexibility.  Her extension was to 20 
degrees, lacking 5 degrees due to pain.  Tenderness was 
observed over the midline and bilateral sacroiliac joints in 
the lower back.  

The appellant had 5/5 strength.  The X-ray studies showed 
spondylolisthesis at L5-S1 which might include some 
arthritis.  

The examiner diagnosed the appellant with degenerative 
disease in the lumbar spine, degenerative disc disease with 
some facet arthritis and scapulothoracic bursitis in the left 
shoulder.  

The examiner noted that the appellant's low back pain 
complaints were "fairly ubiquitous in nature and there [was] 
no medical record documentation to support a connection to 
any injury that occurred during service."  

The examiner opined that the appellant's left shoulder 
bursitis was secondary to overuse given that there was no 
documentation or medical evidence to support a connection 
between her left shoulder pain or condition to any injury 
that occurred in military service.  

The examiner concluded that it was not likely that her 
current complaints of lower back and left shoulder pain or 
conditions were related to military service or any injury 
that occurred during military service.  

In this case, there is no competent evidence that any current 
low back or left shoulder disability is due to any disease or 
injury during a period of active duty for training.  

In fact, the only medical opinions on this question are to 
the effect that the appellant's current left shoulder and 
lumbar spine conditions are due to intervening post-service 
injuries or due to overuse.    

While the service medical records document treatment for back 
and shoulder manifestations, these are noted to have been 
acute and transitory in nature.     

While the appellant has testified that she has had left 
shoulder and low back pain since her active duty service, her 
assertions of continuity are not supported by the evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board concludes that the weight of the 
evidence is against the claims of service connection.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine cannot be favorably applied as 
to these matters.  38 U.S.C.A. § 5107.  



ORDER

Service connection for recurrent hemorrhoids is granted.  

Service connection for a low back disorder is denied.  

Service connection for a left shoulder disorder is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


